DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed. The prior art recites systems and methods for tailoring communications to a user.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art references of Parker, Khomami, and Gounares teach systems and methods for tailoring delivery of healthcare communications to patients, controlling data transmissions using human state based data, and presenting vetted and qualified doctors to patients. 
Applicant’s invention distinguishes itself from the prior art due to the claimed invention of the independent claims, because they recite the following limitations not taught or suggested by the prior art: randomized at a first level of randomness in respect of each communication within a first subset of communications of the plurality of communications, and the at least one communication parameter is randomized at a second level of randomness in respect of each communication within a second subset of communications of the plurality of communications, the first and second levels of randomness being different. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.P./Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686